JANUARY 16, 2015
                                   PD-0047-15
                                    IN THE
                      COURT OF CRIMINAL APPEALS OF TEXAS
                                 AUSTIN, TEXAS


HAROLD L. GRAVES, JR.,                       §
 Appellant                                   §
                                             §             NO. ______________
       v.                                    §
                                             §
THE STATE OF TEXAS,                          §
  Appellee                                   §


            ______________________________________________________________________

             APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
            ______________________________________________________________________


     On Petition for Discretionary Review from the decision of the Court of
     Appeals for the Sixth Appellate District of Texas, at Texarkana, Texas, in
     Cause Number 06-13-00233-CR, affirming the Appellant’s conviction for
     the offense of Murder, in Cause No. 1338568R, in the 297th Judicial District
     Court of Tarrant County, Texas.


                                             DAWN A. MOORE
                                             Texas State Bar No. 00788072
                                             BOSWELL & MOORE, P.C.
                                             1504 E. McKinney Street, Suite 200
                                             Denton, Texas 76209
                                             dawn@boswellandmoore.com
                                             (940) 382-4711 - main
                                             (940) 349-9922 – fax

                                              ATTORNEY FOR APPELLANT
                                                      SUBJECT INDEX

TABLE OF AUTHORITIES ................................……………………………………..…………..... iii
STATEMENT REGARDING ORAL ARGUMENT …………….............................................. 2
STATEMENT OF THE CASE ................................………………………………………………… 2
STATEMENT OF PROCEDURAL HISTORY .........................……………………………….... 3
QUESTIONS PRESENTED FOR REVIEW .....................…………………………………......... 4

    1. Whether the Court of Appeals erred in determining that there
       was “no evidence” in the record to support a finding that
       Appellant reasonably believed that the immediate use of deadly
       force was necessary, and that therefore Appellant was not
       entitled to any self-defense instruction? (Court’s Opinion at 6).

    2. Whether the Court of Appeals erred in determining that the trial
       court’s error in the admission of evidence of extraneous drug
       dealing offenses allegedly committed by Appellant during the
       guilt/innocence phase was harmless? (Court’s Opinion at 14).

ARGUMENT......................................................................………………………………..……….…                       4
CONCLUSION…………………………………………………………………………………………….                                                                          16
PRAYER FOR RELIEF.……………..............................................................................................   17
CERTIFICATE OF COMPLIANCE.......................…………………………….…….…………….                                                   18
CERTIFICATE OF SERVICE ................................…………………………….…….…………….                                            18
APPENDIX - OPINION OF THE SIXTH COURT OF APPEALS …..………………….…                                                           19




                                                                  ii
                                            TABLE OF AUTHORITIES


Cases
Barshaw v. State, 342 S.W.3d 91 (Tex. Crim. App. 2011) ........................................ 14
Bur. v. State, 88 S.W.3d 633 (Tex. Crim. App. 2002) ........................................... 14
Coble v. State, 330 S.W.3d 253 (Tex. Crim. App. 2011) .............................................. 14
Haley v. State, 173 S.W.3d 510 (Tex. Crim. App. 2005).............................................. 13
Hamel v. State, 916 S.W.2d 491 (Tex. Crim. App. 1996). ...................................... 5,6,7
Jones v. State, 544 S.W.2d 139 (Tex. Crim. App. 1976)................................................. 5
Montgomery v. State, 810 S.W.2d 372 (Tex. Crim. App. 1991). .............................. 14
Motilla v. State, 78 S.W.3d 352 (Tex. Crim. App. 2002). ........................................... 13
Sandoval v. State, 409 S.W.3d 259 (Tex. App.-Austin 2013, no pet.) .................. 14
Semaire v. State, 612 S.W.2d 528 (Tex. Crim. App. 1981)........................................... 5




Statutes, Codes, Rules, Constitutions
Tex. Penal Code, Section 9.31(b)(1) …………………………………………………………….5
Tex. Penal Code, Section 9.32 ……………………………………………………………………...5
Tex. R. App. Proc., Rule 4.1(a) ……………………………………………………………………..4
Tex. R. App. Proc., Rule 44.2(b) ………………………………………………………………… 13
Tex. R. App. Proc., Rule 66.3(c) …………………………………………………………………. .. 7
Tex. R. App. Proc., Rule 66.3(f) ………………………………………………………….……7,16
Tex. R. App. Proc., Rule 68.2(a) …………………………………………………………………...4




                                                         iii
                                IN THE
                  COURT OF CRIMINAL APPEALS OF TEXAS
                             AUSTIN, TEXAS


HAROLD L. GRAVES, JR.,                        §
 Appellant                                    §
                                              §             NO. ______________
       v.                                     §
                                              §
THE STATE OF TEXAS,                           §
  Appellee                                    §


        ______________________________________________________________________

         APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
        ______________________________________________________________________



     On Petition for Discretionary Review from the decision of the
     Court of Appeals for the Sixth Appellate District of Texas, at
     Texarkana, Texas, in Cause Number 06-13-00233-CR, affirming
     the Appellant’s conviction for the offense of Murder, in Cause No.
     1338568R, in the 297th Judicial District Court of Tarrant County,
     Texas.



TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

     Appellant, HAROLD L. GRAVES, JR., by and through his attorney of

record, DAWN A. MOORE, respectfully seeks discretionary review by this

Court of the decision by the Texarkana Court of Appeals, affirming the

Appellant’s conviction and sentence for the offense of Murder in Cause
Number 1338568R, in the 297th Judicial District Court of Tarrant County,

Texas, the Honorable Everett Young, Judge presiding. Graves v. State, ___

S.W.3d ___, No. 06-13-00233-CR (Tex. App.-Texarkana, December 11th, 2014).

                 STATEMENT REGARDING ORAL ARUGMENT

      This case presents the Court with a situation wherein the Court of

Appeals has rendered a decision in direct contravention with controlling

precedent from this Court. The Court of Appeals’ misconstruction of the facts

of the case, and resultant errors in their application of the law to such facts,

requires a detailed recitation of the facts and assessment of the evidence

admitted at trial. The Appellant respectfully submits that for such reasons,

oral argument would be of benefit to this Court in its ultimate resolution of

the issues raised in this Petition.

                           STATEMENT OF THE CASE

      The Appellant was charged by indictment with the offenses of Murder

(Count One), Aggravated Assault with a Deadly Weapon (Count Two), and

Tampering with Physical Evidence (Count Three), in re-indicted Cause No.

1338568R (C.R. at 7).       Appellant entered a plea of “not guilty” to the

indictment, and trial was had before a jury (3 R.R. at 175). The State waived

the Aggravated Assault Count (Count Two) prior to the submission of the case

to the jury (5 R.R. at 159). The jury subsequently found Appellant “guilty” of

                                       2
the offenses of Murder (Count One), and Tampering with Physical Evidence

(Count Three) (C.R. at 156-157). The jury thereafter assessed Appellant’s

punishment at 37 years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice, with no fine, in regard to Count One (C.R. at

170, 174; 6 R.R. at 107), and at 10 years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice, with no fine, in regard to

Count Three (C.R. at 171, 180; 6 R.R. at 107). Both sentences were ordered to

run concurrently (C.R. at 174, 180). Appellant thereafter perfected the appeal

of his convictions for the offenses of Murder and Tampering with Physical

Evidence to the Court of Appeals for the Second Appellate District of Texas.

                  STATEMENT OF PROCEDURAL HISTORY

      Upon perfection of Appellant’s appeal to the Second Court of Appeals of

Texas, this cause was ultimately transferred to the Sixth Court of Appeals for

disposition. That Court denied Appellant’s request for oral argument, and the

case was submitted to the Court without oral argument on October 14th, 2014.

The Sixth Court of Appeals thereafter entered its Judgment and Opinion in

this case on December 11th, 2014, affirming Appellant’s conviction and

sentence for the offense of Murder, and reversing Appellant’s conviction for

the offense of Tampering with Evidence and rendering a judgment of acquittal

in regard to that offense. No motion for rehearing was filed in the Court of

                                       3
Appeals; therefore, this Appellant’s Petition for Discretionary Review is timely

if filed on or before Monday, January 12th, 2015, pursuant to Rules 68.2(a) and

4.1(a), Texas Rules Appellate Procedure.

                   QUESTIONS PRESENTED FOR REVIEW

   1. Whether the Court of Appeals erred in determining that there
      was “no evidence” in the record to support a finding that
      Appellant reasonably believed that the immediate use of deadly
      force was necessary, and that therefore Appellant was not
      entitled to any self-defense instruction? (Court’s Opinion at 6).

   2. Whether the Court of Appeals erred in determining that the trial
      court’s error in the admission of evidence of extraneous drug
      dealing offenses allegedly committed by Appellant during the
      guilt/innocence phase was harmless? (Court’s Opinion at 14).


                                 ARGUMENT

                                Question One

   1. Whether the Court of Appeals erred in determining that there
      was “no evidence” in the record to support a finding that
      Appellant reasonably believed that the immediate use of deadly
      force was necessary, and that therefore Appellant was not
      entitled to any self-defense instruction? (Court’s Opinion at 6).

      In its Opinion, the Court of Appeals has indicated that “[t]here is no

evidence that [the deceased] used, or even attempted to use, deadly force;”

and thus, “[t]here is nothing in the record to support the contention that

Graves reasonably believed that the immediate use of deadly force was

necessary to protect himself against [the deceased’s] use or attempted use of

                                       4
unlawful deadly force.” (Court’s Opinion at 6). The Court further indicates

that “[v]erbal provocation alone does not justify the use of deadly force

against another,” (citing Tex. Penal Code, Section 9.31 (b)(1)).        (Court’s

Opinion at 6).    Such conclusions ultimately led the Court to conclude that

Appellant was not entitled to any self-defense instruction, thereby dispensing

with any necessity for the trial court to further charge on the presumption of

reasonableness, and the lack of any duty to retreat, pursuant to the “Castle

Doctrine,” in connection with its self-defense charge. (Court’s Opinion at 6).

      Appellant    respectfully   submits    that   the   Court   of   Appeals’

determinations in this regard were erroneous. In reaching its conclusions on

this point, the Court of Appeals wholly failed to consider the right of the

Appellant to defend himself from apparent danger, to the same extent as he

would were the danger to be real, as recognized by this Court in Jones v. State,

544 S.W.2d 139 (Tex. Crim. App. 1976), and Hamel v. State, 916 S.W.2d 491,

493 (Tex. Crim. App. 1996). This Court has clearly determined that the term

“reasonably believes” (as used in Tex. Penal Code, Section 9.32, Deadly Force

in Defense of Person), encompasses the traditional holding that a suspect is

justified in defending against danger as he reasonably apprehends it. Hamel,

at 493, citing Semaire v. State, 612 S.W.2d 528, 530 (Tex. Crim. App. 1981).

Hamel is further illustrative of a situation wherein the verbal threat made by

                                       5
the alleged victim, coupled with a physical act committed by that individual,

constituted more than mere verbal provocation alone such that self-defense

was raised.

      In Appellant’s case, the decedent precipitated the confrontation with

Appellant by coming to the Appellant’s home during the dark of night. The

decedent then committed the offense of burglary of Appellant’s habitation by

entering the home without consent and committing a physical assault upon

Appellant.    After being forcibly ejected from Appellant’s home by the

Appellant, the decedent threatened the use of deadly force against Appellant

and the other occupants of Appellant’s home.          Although the testimony

indicates that the decedent “started backing up” immediately prior to the

shooting (4 R.R. at 147, 148), he was still only “2 feet, 3 feet” from Appellant

at the time that Appellant purportedly fired the gun. Further, the evidence

was unclear as to where (if anywhere) the decedent was headed, or what else

he may have been doing at that time. At very best, the decedent’s intent and

conduct at that instant were uncertain.

      Clearly, the actions by the decedent in this case constituted much more

than mere verbal provocation, and were comparable to those acts found in

Hamel, which were found sufficient to warrant the self-defense instruction.

As indicated in Hamel:

                                       6
      “…appellant was not entitled to a self-defense instruction if his
      use of force was in response to verbal provocation alone. But
      Charlie’s threat did not stand alone. His move toward the car was
      the physical act that rendered his conduct more than a mere
      threat.”

Hamel, at 494. The Appellant in Hamel was found to be entitled to the self-

instruction because the decedent’s physical conduct, coupled with his threat

of a deadly assault, was found to constitute more than verbal provocation

alone, and was thus a sufficient basis under the concept of apparent danger to

raise the defense of self-defense.    By failing to address the issue of the

decedent’s physical conduct coupled with the threat that he made, and by

identifying the decedent’s conduct as mere verbal provocation alone, the

Court of Appeals has misconstrued the facts of the case, and wholly has failed

to address the issue of the apparent danger as perceived by the Appellant. In

so doing, the Court of Appeals has rendered an opinion that is directly in

conflict with binding precedent from this Court as set out hereinabove; and

rendered an opinion that is so inconsistent with the usual course of judicial

proceeding such as to require this Court to invoke its supervisory power.

Such failings by the Court of Appeals compel that this Court grant review of

Appellant’s case. See: Tex. Rules App. Procedure, Rule 66.3(c) and (f).




                                       7
                               Question Two

   2. Whether the Court of Appeals erred in determining that the trial
      court’s error in the admission of evidence of extraneous drug
      dealing offenses allegedly committed by Appellant during the
      guilt/innocence phase was harmless? (Court’s Opinion at 14).


      Appellant also respectfully seeks review of the Court of Appeals’

determination that the erroneous admission of extraneous offense evidence

regarding purported drug dealing by the Appellant at times prior to the

alleged murder was harmless error. In its Opinion, the Court of Appeals

acknowledges both that the admission of the extraneous offense evidence was

error (Court’s Opinion at 11); and that “[h]ere, the character evidence

regarding Graves’ involvement in narcotics transactions weighs in favor of a

finding of harm”     (Court’s Opinion at 13). Nevertheless, and somewhat

inexplicably, the Court ultimately determined that the “brevity of the

testimony on this issue, the State’s lack of emphasis, and the strong evidence

of Graves’ guilt,”   give the Court “fair assurance” that the error did not

influence the jury’s verdict, or had but slight effect. (Court’s Opinion at 14,

emphasis added).

      Appellant respectfully asserts that such determination by the Court of

Appeals is patently erroneous, particularly as it fails to take into

consideration the overt impropriety in the State’s offer of the evidence

                                       8
actually offered and admitted at trial.      Prior to the admission of the

extraneous offense evidence at Appellant’s trial, the trial court held an

extended on-the-record discussion regarding the purported admissibility of

the proffered evidence (5 R.R. 7-9, 15-16). The Appellant’s Counsel was

specific in his objection to that alleged conduct occurring “days before the

murder” (5 R.R. 15); and the Court’s ruling was similarly specific in limiting

the admissible extraneous conduct to the “time of the offense or right before,”

and in not allowing any conduct occurring “days before” the murder (5

R.R.16).   When offered before the jury, the State’s prosecutor clearly

expanded upon that conduct which the trial court had previously deemed to

be admissible, asking: “Now, I’m asking you in a period of time right before

May 11th, did you see a lot of traffic at that house, meaning people coming and

staying a short period of time and leaving?… Did you see what you could

identify as narcotics transactions there?”    (5 R.R. 27 to 28). By its very

question, the State was inquiring about conduct that allegedly occurred

before the day of the murder (May 11th), and was soliciting evidence

occurring outside that time frame previously authorized by the trial court. On

cross-examination, Appellant’s counsel purposely sought to identify the dates

of the purported extraneous transactions observed by the witness, and the

witness was unable to even identify those dates upon which the acts had

                                       9
allegedly occurred.   (5 R.R. 35 to 36).     The trial court had specifically

authorized the State to go into only that conduct occurring at the time of the

offense or right before, and specifically indicated that the State could not go

into conduct occurring in the days before the alleged murder. By purposefully

asking about the period of time before the date of the offense, the State

intentionally exceeded the authority that had been given them. The error was

further compounded by the fact that the witness could not even recall when

the conduct had purportedly occurred in relation to the date of the alleged

murder. This overt and intentional violation of the trial court’s ruling by the

State should not be countenanced.

      The State thereafter argued the extraneous offense evidence in its final

argument to the jury.     Though recognizing that the admission of such

evidence was error; and moreover, that the error was of the type that “weighs

in favor of a finding of harm” (Court’s Opinion at 13); the Court of Appeals

nonetheless minimizes the probable impact of such evidence upon the jury,

indicating that “[T]he State characterized Graves’ residence as a ‘drug house’

on one occasion. This comment was confined to two lines in a multi-volume

record.” (Court’s Opinion at 13). While the Court of Appeals statement in this

regard is technically correct, in that the words “drug house” appear only once

during the argument, it nevertheless misstates the totality of the State’s

                                      10
evidence offered regarding the extraneous offenses, and the degree to which

the State discussed such extraneous offense evidence during its final

argument. The testimony regarding the extraneous drug transactions elicited

by the State initially comprised about one page of the record (5 R.R. 27 to 28);

however, due to the concern that such evidence would have a devastating

effect   upon the jury’s    consideration of Appellant’s self-defense claim,

Appellant’s counsel was compelled to cross-examine the witness at length

about the alleged extraneous offenses in order to demonstrate both the

remote nature of the alleged conduct, and the unreliability of the State’s

witness testifying to these facts. This testimony comprised an additional five

pages of the record (5 R.R. 31 to 36). On re-direct, the State then inquired

regarding such extraneous offense evidence yet again, comprising

approximately one additional page of the record (5 R.R. 38). For such reason,

the Appellant respectfully submits that the Court of Appeals’ reliance upon

“the brevity of the testimony on this issue” in its failure to find harm is

misplaced. (Court’s Opinion at 14).     Further, and contrary to the Court of

Appeals’ characterization, the State’s counsel actually referred to such

extraneous offense evidence on more than one occasion in his final argument.

The Court of Appeals’ Opinion correctly recites that the prosecutor’s

reference to Appellant’s home as a “drug house” occurs on only one occasion

                                       11
(5 R.R. 186); however, the evidence of the extraneous offense conduct is

clearly delineated by the State as the Appellant’s motivation for his conduct

in the case, an assertion which was repeated throughout the prosecutor’s final

argument. For example: “[H]e (Appellant) wanted to handle it himself, and

he did, without police involvement,” (5 R.R. 186); and “(h)e chose to show,

you know, prudence is the better part of valor. He chose to not be a level-

headed person and get the police involved to avoid this complication that he

knew was coming. Because he didn’t want the police there and because he

didn’t want to be brought in here today to admit what was going on in that

house beforehand and afterwards.” (5 R.R. 190) Contrary to the statement of

the Court of Appeals to the contrary, a significant portion of the State’s

concluding argument was dedicated to the State’s assertion that the

Appellant’s conduct in not wanting the police to come to his house (and thus

the need for Appellant to handle this situation personally) was attributable to

his concern regarding the potential discovery of his alleged drug-dealing

activities were the police to be summoned. In this regard, the Court of

Appeals’ reliance upon “the State’s lack of emphasis” upon such extraneous

offense evidence is also misplaced.         (Court’s Opinion at 14).        This

misconstruction of the facts, and misinterpretation of the State’s argument by

the Court of Appeals, clearly calls into question the Court of Appeals’ assertion

                                       12
that the error had no effect, or little effect, upon the jury’s verdict. (Court’s

Opinion at 14).

      This Court has previously indicated that pursuant to Rule 44.2(b), Tex.

Rules of Appellate Proc., any non-constitutional error that does not affect

appellant’s substantial rights must be disregarded; and that a substantial

right is affected when the error has a substantial and injurious effect or

influence in the determination of the jury’s verdict. Haley v. State, 173 S.W.3d
510, 518-19 (Tex. Crim. App. 2005). This Court has further indicated that in

the assessment of the likelihood that the jury’s decision was adversely

affected by such error, the appellate court should consider everything in the

record, including the testimony and evidence admitted, the nature of the

evidence supporting the verdict, the character of the error and how it might

be considered in connection with the other evidence in the case. Additionally,

the reviewing court may also consider the jury instructions, the State’s

theory of the case and any defensive theories, the arguments of counsel, the

voir dire examination, and whether the State emphasized the error. Id., citing

Motilla v. State, 78 S.W.3d 352, 355-56 (Tex. Crim. App. 2002).

      This Court has also clearly indicated that in assessing potential harm,

the focus is not upon whether the outcome of the trial was “proper” despite

the error; but rather, upon whether or not the error had a substantial or

                                       13
injurious effect or influence upon the jury’s verdict. Barshaw v. State, 342
S.W.3d 91, 93-94 (Tex. Crim. App. 2011). The court reviews the entire record

in an attempt to ascertain the effect or influence upon the verdict of the

wrongfully admitted evidence. Sandoval v. State, 409 S.W.3d 259, 287-288

(Tex. App.-Austin 2013, no pet.). In so doing, the reviewing court attempts to

calculate, as much as possible, the probable impact of the error upon the rest

of the evidence. Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2011).

      It is imperative that in making such an assessment, that the Court look

to the “character of the alleged error,”   Barshaw, at 94; and this Court has

indicated that the reviewing court should reverse the case when the court has

a “grave doubt” whether the result of the trial was free from substantial

influence from the error. “Grave doubt” means that in the judge’s mind, the

matter is so evenly balanced, that “he feels himself in virtual equipoise as to

the harmlessness of the error.” Id., quoting Burnett v. State, 88 S.W.3d 633,

637-638 (Tex. Crim. App. 2002). “[I]n cases of grave doubt as to harmlessness

the [Appellant] must win.” Barshaw, at 94.

      Clearly, a trial court has no “right” to be “wrong” in its admission of

evidence. Montgomery v. State, 810 S.W.2d 372, 393 (Tex. Crim. App. 1991).

Moreover, the State intentionally and overtly exceeded that authority that had

been given to it by the trial court in regard to the evidence of extraneous

                                      14
offenses that would be allowed.         The total testimony regarding the

erroneously admitted evidence comprised approximately seven (7) pages of

testimony in the record of the case. Contrary to the inference contained

within the Court of Appeals’ Opinion, the State’s emphasis and discussion of

this evidence was not “confined to two lines in a multi-volume record,”

(Court’s Opinion at 13); but rather was a significant and cogent part of the

State’s argument refuting Appellant’s self-defense claim. The extraneous drug

dealing offenses by Appellant were relied upon by the State as the overriding

motivation for the Appellant’s conduct in committing the offense, and was

emphasized as such throughout a significant portion of the State’s concluding

argument; an argument which the Appellant’s Counsel had no opportunity to

rebut.   The inherent harm that is attendant to, and which emanates from

extraneous offense evidence which is erroneously admitted, is multiplied

significantly which that evidence is relied upon by the State as the overriding

motivation for that conduct which is at issue in the case.         Even more

importantly, the intentional and overt nature of the State’s conduct in

purposefully exceeding the bounds of that evidence which had been deemed

to be admissible by the trial court should not be legitimized or excused by the

appellate courts, as doing so will only serve to “reward” or “encourage” such

misconduct on part of the State.

                                      15
      The Sixth Court of Appeals was correct in its determination in that the

admission of this extraneous offense evidence was error. The Court was

further correct in its determination that this error was one of the type that

“weighs in favor of a finding of harm.” Nonetheless, the Court was incorrect in

its assessment that the State “did not focus on the extraneous-offense

evidence” in its argument, and in regard to its finding regarding “the brevity

of the testimony on this issue.” (Court’s Opinion at 14). The Court of Appeals’

misconstruction of the evidence, and misinterpretation of the degree to which

the State emphasized this evidence in its concluding argument, resulted in its

improper assessment of the degree of harm suffered by Appellant due to the

error. It therefore falls to this Court to correct this injustice. See Tex. Rules

Appellate Procedure, Rule 66.3(f).

                                     CONCLUSION

      The Appellant respectfully asserts that in its affirmance of the

Appellant’s conviction for the offense of Murder, the Court of Appeals has

misconstrued the evidence in the case, and has failed to adhere to applicable

precedent from this Court, thereby rendering a decision which directly

conflicts with such applicable precedent.      Further, the Court of Appeals’

misconstruction of the facts, and misinterpretation of the State’s final




                                       16
argument, has resulted in the Court’s erroneous determination that the

improper admission of the extraneous offense evidence was harmless error.

                             PRAYER FOR RELIEF

      For the above and foregoing reasons, Appellant respectfully prays that

this Court grant the requested review, and upon such review, reverse

Appellant’s conviction for the offense of Murder in this cause, and order that

the case be returned to the trial court for a new trial.

                                      Respectfully submitted,



                                      /S/ Dawn A. Moore
                                      DAWN A. MOORE
                                      Texas State Bar No. 00788072
                                      BOSWELL & MOORE, P.C.
                                      1504 E. McKinney Street, Suite 200
                                      Denton, Texas 76209
                                      dawn@boswellandmoore.com
                                      (940) 382-4711 - main
                                      (940) 349-9922 – fax

                                      ATTORNEY FOR APPELLANT




                                        17
                      CERTIFICATE OF COMPLIANCE

       The Appellant certifies that the relevant portions of the Appellant’s
Petition for Discretionary Review in the instant cause contain a word count of
3,058, said count being generated by the computer program Microsoft Word
that was used to prepare the document.

                                    /S/ Dawn A. Moore
                                    DAWN A. MOORE




                         CERTIFICATE OF SERVICE

      On this the 12th day of January, 2015, I hereby certify that a true and
correct copy of the foregoing Appellant’s Petition For Discretionary Review was
served upon the Hon. Andy Porter and Edward L. Wilkinson, Assistant
Criminal District Attorneys for Tarrant County, Texas, at 401 West Belknap
Street, Suite Fort Worth, Texas 76196-0201; and upon the State’s Prosecuting
Attorney, the Hon. Lisa C. McMinn, at P.O. Box 13046, Capital Station, Austin,
Texas 78711; by depositing such copies in the U.S. Mail.


                                    /S/ Dawn A. Moore
                                    DAWN A. MOORE




                                      18
          APPENDIX




OPINION OF THE COURT OF APPEALS




              19
                    In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00233-CR



         HAROLD L. GRAVES, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 297th District Court
                Tarrant County, Texas
              Trial Court No. 1338568R




       Before Morriss, C.J., Carter and Moseley, JJ.
               Opinion by Justice Carter
                                              OPINION
        Harold L. Graves, Jr., was convicted by a jury of murder and tampering with physical

evidence, for which he received concurrent sentences of thirty-seven years’ and ten-years’

imprisonment, respectively. We affirm Graves’ murder conviction. Because the evidence is

legally insufficient to support the tampering with physical evidence conviction, we reverse that

judgment of conviction for tampering and enter a verdict of acquittal on the tampering offense

only.

I.      Background

        Graves was awakened by the sound of pounding on the front door of his Fort Worth1

home in the early morning hours of May 11, 2012. When Graves opened the door, he was

confronted by Eric Hollie, who apparently wanted to retrieve his cell phone from Dwanna

Conner, Graves’ live-in girlfriend. Conner had traded Hollie crack cocaine the previous day in

exchange for the cell phone, and Hollie wanted to undo the deal. Graves and Hollie engaged in a

heated argument for several minutes. At one point, Hollie attempted to forcibly enter the home,

but he was pushed back outside by Graves. After Hollie threatened “to come back and shoot up

the whole house,” he began to back away from the front door. At that point, Graves shot the

unarmed Hollie with a handgun.              Graves then went back inside, gathered the occupants,

including Conner, Connor’s friend, Samantha Iglesias, and Graves’ teenaged son, Trey Graves.


1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on
any relevant issue. See TEX. R. APP. P. 41.3.


                                                       2
The four left the residence in Conner’s car and drove to the home of Graves’ cousin where they

spent the remainder of the night.

       At approximately 7:00 a.m. that same morning, a neighbor discovered Hollie’s lifeless

body lying in front of Graves’ home; the neighbor notified the police. Graves was ultimately

arrested for the shooting, but the handgun used in the shooting was never recovered. After a jury

trial, Graves was convicted of murder and of tampering with physical evidence. Graves raises

six points of error on appeal.

II.    Jury Charge Error

       In his first two points of error, Graves complains of the trial court’s refusal to instruct the

jury on the “presumption of reasonableness” and the lack of any “duty to retreat” in conjunction

with the court’s instructions on self-defense and pursuant to Section 9.32 of the Texas Penal

Code. See TEX. PENAL CODE ANN. § 9.32(b), (c) (West 2011). The State responds that the trial

court properly denied the requested instructions because the evidence showed that Hollie was

unarmed, and there was no evidence that Graves reasonably believed deadly force was needed to

protect himself, the occupants of his home, or his personal property.

       A.      Standard of Review

       We review claims of jury charge error under the two-pronged test set out in Almanza v.

State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh’g). We first determine whether

error exists. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). If error exists, we then

evaluate the harm caused by that error. Id. If there is no error, our analysis ends. Kirsch v.

State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012).

                                                 3
       The trial court must give a requested instruction on every defensive issue raised by the

evidence, regardless of the source of the evidence, the strength of the evidence, or the credibility

of the evidence. Krajcovic v. State, 393 S.W.3d 282, 286 (Tex. Crim. App. 2013); Juarez v.

State, 308 S.W.3d 398, 404–05 (Tex. Crim. App. 2010). A defense is raised by the evidence if

there is some evidence on each element of the defense that, if believed by the jury, would

support a rational inference that that element is true. Shaw v. State, 243 S.W.3d 647, 657–58

(Tex. Crim. App. 2007).

       B.      Analysis

       Under Texas law, a person may use deadly force if he or she reasonably believes such

force is immediately necessary to protect himself from the other person’s use of deadly force.

TEX. PENAL CODE ANN. § 9.32 (West 2011). When certain conditions are met, a defendant is

entitled to an instruction informing the jury that his action is presumed to be reasonable. A

person is presumed to have acted reasonably in the use of deadly force while protecting himself

or his family from an intruder if the intruder is attempting to enter the individual’s habitation or

attempting to commit certain other specific crimes. TEX. PENAL CODE ANN. § 9.32(b)(1)(A); Lee

v. State, 415 S.W.3d 915, 919 (Tex. App.—Texarkana 2013, pet. ref’d). When assessing the

reasonableness of a defendant’s belief that force was immediately necessary, the jury should be

instructed that it may not consider whether the defendant failed to retreat if the defendant (1) had

a right to be present at the location where the conduct occurred, (2) did not provoke the attack,

and (3) was not engaged in criminal activity at the time the deadly force was used. TEX. PENAL




                                                 4
CODE ANN. § 9.32(c), (d); see Morales v. State, 357 S.W.3d 1, 5 (Tex. Crim. App. 2011);

Whitney v. State, 396 S.W.3d 696, 703 (Tex. App.—Fort Worth 2013, pet. ref’d).

        Trey witnessed the encounter between Graves and Hollie from the darkened living room.

He testified that Hollie wanted to come inside the house to retrieve his cell phone, but Graves

would not permit entrance. Hollie then violently pushed Graves out of the way and began to

enter the home. In response, Graves pushed Hollie back outside. This incident happened after

the two had engaged in a “pretty heated argument” for about five minutes. At that point, Graves

told Hollie that he needed to come back in the morning. Hollie indicated that he was going to

“come back and shoot the whole house up.” At that time, Hollie began backing up on the porch.

Graves then shot Hollie. 2

        The State contends that the record is devoid of evidence regarding Graves’ state of mind

at the time he killed Hollie. To be entitled to any self-defense instruction involving deadly force,

Graves had to reasonably believe that deadly force was immediately necessary to protect himself

or others from Hollie’s use or attempted use of deadly force. See TEX. PENAL CODE ANN. § 9.32.

A “reasonable belief” is “a belief that would be held by an ordinary and prudent [person] in the

same circumstances as the actor.” TEX. PENAL CODE ANN. § 1.07(42) (West Supp. 2014).

“Deadly force” is “force that is intended or known by the actor to cause, or in the manner of its

use or intended use is capable of causing, death or serious bodily injury.” TEX. PENAL CODE

ANN. § 9.01(3) (West 2011).



2
 When asked, “After the man on the porch started backing up, what did your father do?” Trey responded, “ He
reached his hand out and shot him.”
                                                       5
       There is no evidence that Hollie used, or even attempted to use, deadly force. Each

witness who was asked testified that he or she saw no evidence that Hollie possessed any type of

weapon during the confrontation with Graves. Moreover, the evidence shows that Hollie was in

the process of backing away from Graves when Graves shot him, not attempting to enter the

habitation. Verbal provocation alone does not justify the use of deadly force against another.

TEX. PENAL CODE ANN. § 9.31(b)(1) (West 2011). There is nothing in the record to support the

contention that Graves reasonably believed the immediate use of deadly force was necessary to

protect himself against Hollie’s use or attempted use of unlawful deadly force. See Dearborn v.

State, 420 S.W.3d 366, 378 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (holding defendant

not entitled to self-defense instruction where evidence showed victim armed with nothing other

than fists and noting blows with fists not typically considered deadly force); Trammel v. State,

287 S.W.3d 336, 341 (Tex. App.—Fort Worth 2009, no pet.) (appellant not entitled to self-

defense instruction in absence of immediacy of threat from victim).

       Because there is nothing in the record to support a finding that Graves reasonably

believed the immediate use of deadly force was necessary, Graves was not entitled, in the first

instance, to a self-defense instruction. Therefore it logically follows that the trial court properly

denied his request to instruct the jury on the presumption of reasonableness and the lack of a

duty to retreat. See TEX. PENAL CODE ANN. § 9.32(b), (c).




                                                 6
III.   Extraneous-Offense Evidence

       In his third point of error, Graves contends that the trial court erred in admitting evidence

of his alleged drug dealing prior to the date of the offense for which he was being tried. At trial,

Graves’ neighbor, Michael Davis, Jr., testified as follows:

       Q:      Now, I’m asking you in a period of time right before May 11, did you see
       a lot of traffic at that house, meaning people coming and staying a short period of
       time and leaving?

       A:      Yes, ma’am.

       Q:      Did you see what you could identify as narcotics transactions there?

               [Defense Counsel]: Object to that as an extraneous offense, Your Honor.

               THE COURT: I’m going to overrule the objection . . . .

               [Defense Counsel]: And ask that we have a running objection to any
       further questions about trafficking and narcotics.

               THE COURT: I’ll permit a running objection.

       Q:      Did you see what you could identify as narcotics transactions?

       A:      Yes, ma’am.

       Q:      And was Harold Graves involved?

       A:      Yes, ma’am.

                       ....

       Q:      So what we have is two occasions of some guy you recognize supposedly
       getting a baggie outside of Harold’s house.

       A:      Yes.

       Q:      And you don’t remember what it is?

                                                 7
         A:        No.
                             ....

         Q:        On what days?

         A:        I don’t know. It’s been a while.

Davis’ testimony was offered for the purpose of demonstrating that Graves was engaged in a

criminal activity at the time the shooting occurred, such that Graves would not be entitled to a

self-defense instruction which included the “Castle Doctrine” language discussed in the previous

section of this opinion. 3

         A.        Standard of Review

         On appeal, Graves complains that Davis’ testimony should have been excluded under

Rules 402, 403, and 404(b) of the Texas Rules of Evidence. See TEX. R. EVID. 402, 403, 404(b).

We review a trial court’s admission of evidence for an abuse of discretion. Sanders v. State, 422
S.W.3d 809, 812 (Tex. App.—Fort Worth 2014, pet. ref’d). We will uphold the trial court’s

ruling if it is reasonably supported by the record and is correct under any theory of law

applicable to the case. James v. State, 335 S.W.3d 719, 723 (Tex. App.—Fort Worth 2011, no

pet.) (citing Willover v. State, 70 S.W.3d 841, 845 (Tex. Crim. App. 2002)). We reverse the

ruling only if it lies outside the zone of reasonable disagreement. See Sanders, 422 S.W.3d at

812–13.




3
 In a pretrial conference, the trial court stated, “If self-defense is an issue, then I think the State is entitled to attempt
to show that a certain portion of it may not apply if the defendant was engaged in criminal activity. So the Court
will permit the State to go into drug traffic at the time and immediately before the commission of the alleged
offense.”
                                                              8
         B.     Preservation of Error

         At trial, Graves’ sole objection to the referenced testimony was based on Rule 404. See

TEX. R. EVID. 404. Although Graves complains on appeal that Davis’ testimony should have

been excluded because it was irrelevant (Rule 401) and unfairly prejudicial (Rule 403), these

complaints were not presented to the trial court. As a general rule, to preserve a complaint for

appellate review, a party must make a timely request, objection, or motion in the trial court

setting out the specific grounds for the desired ruling if they are not apparent from the context of

the request, objection, or motion. Saldano v. State, 70 S.W.3d 886–87 (Tex. Crim. App. 2002);

see TEX. R. APP. P. 33.1(a). Further, the trial court must have ruled on the request, objection or

motion. TEX. R. APP. P. 33.1(a)(2). We may not address the merits of an issue that has not been

preserved for appeal. Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009); Benson v.

State, 240 S.W.3d 478, 483 (Tex. App.—Eastland 2007, pet. ref’d) (holding relevance and unfair

prejudice complaints not preserved for appellate review when no objection made at trial).

Because Graves has not preserved for appellate review his complaint that Davis’ testimony was

irrelevant under Rule 401 and unfairly prejudicial under Rule 403, we overrule these points of

error.

         C.     Rule 404 Analysis

         “Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a

person in order to show action in conformity therewith.” TEX. R. EVID. 404(b). Such evidence

“may, however, be admissible for other purposes, such as proof of motive, opportunity intent,

preparation, plan, knowledge, identity, or absence of mistake or accident . . . .” Id. “The ‘other

                                                 9
purposes’ listed in Rule 404(b) are not exclusive or exhaustive but are merely representative.”

Render v. State, 347 S.W.3d 905, 920–21 (Tex. App.—Eastland 2011, pet. ref’d) (citing

Robinson v. State, 844 S.W.2d 925, 928 (Tex. App.—Houston [1st Dist.] 1992, no pet.)). For

example, when an accused claims self-defense, the State may introduce evidence of prior violent

acts where the accused was an aggressor in order to show intent and to rebut the defense. Jones

v. State, 241 S.W.3d 666, 669 (Tex. App.—Texarkana 2007, no pet.).

        Here, the State’s purpose in offering Davis’ testimony—that Graves ran a “drug

house”—was to rebut Graves’ claimed entitlement to self-defense. More precisely, the State

wanted to prove that, because Graves was engaged in criminal activity, he was not entitled to

additional instructions regarding the presumption of reasonableness and the lack of a duty to

retreat in conjunction with the court’s instruction on self-defense. See TEX. PENAL CODE ANN. §

9.32(b), (c), (d).

        We initially note that Davis never testified that Graves ran a “drug house.” Davis

testified that he witnessed what he believed to be Graves’ involvement in “narcotics

transactions” on two occasions, at some undetermined time prior to the date of Hollie’s death on

May 11, 2012.

         “Criminal activity” appears in two different sections of the self-defense statute. First,

the use of deadly force is presumed reasonable if the actor “was not otherwise engaged in

criminal activity, other than a Class C misdemeanor that is a violation of the law or ordinance

regulating traffic at the time the force was used.”      TEX. PENAL CODE ANN. § 9.32(b)(3)

(emphasis added). Second, a person is not required to retreat before using deadly force if that

                                               10
person is not, among other things, “engaged in criminal activity at the time the deadly force is

used.” TEX. PENAL CODE ANN. § 9.32(c) (emphasis added). Both sections of the statute require

the criminal activity to occur at the time deadly force was used. Davis’ testimony that he

believed Graves was involved in two narcotics transactions at some unknown time prior to the

shooting does nothing to establish that Graves was involved in criminal activity at the time

deadly force was used. Davis’ extraneous-offense testimony was therefore inadmissible under

Rule 404(b).

       Having determined that the evidence was erroneously admitted, we must now decide

whether the admission of this evidence was so harmful as to require a new trial. The erroneous

admission of extraneous-offense evidence is not constitutional error. Higginbotham v. State, 356
S.W.3d 584, 592 (Tex. App.—Texarkana 2011, pet. ref’d) (citing Casey v. State, 215 S.W.3d
870, 885 (Tex. Crim. App. 2007)). Rule 44.2(b) of the Texas Rules of Appellate Procedure

provides that an appellate court must disregard a nonconstitutional error that does not affect a

criminal defendant’s “substantial rights.” TEX. R. APP. P. 44.2(b). An error affects a substantial

right of the defendant when the error has a substantial and injurious effect or influence on the

jury’s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). Nonconstitutional

error is not grounds for reversal if, “after examining the record as a whole,” there is “fair

assurance that the error did not influence the jury, or had but a slight effect.” Motilla v. State, 78
S.W.3d 352, 355 (Tex. Crim. App. 2002) (internal quotation marks omitted); Johnson v. State,

967 S.W.2d 410, 417 (Tex. Crim. App. 1998).




                                                 11
       In assessing the likelihood that the jury’s decision was adversely affected by the error, we

“consider everything in the record, including any testimony or physical evidence admitted for the

jury’s consideration, the nature of the evidence supporting the verdict, the character of the

alleged error and how it might be considered in connection with other evidence in the case.”

Motilla, 78 S.W.3d at 357 (quoting Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App.

2000)). We may also consider, in conducting a harm analysis, the presence of overwhelming

evidence of guilt. Id.

       The evidence of Graves’ guilt is strong. Graves was aware of the fact that Conner traded

cocaine for a cell phone and that Hollie wanted to undo the deal. Graves was expecting trouble

from Hollie that night and told Trey that Hollie might be coming over concerning a problem with

a cell phone. Graves even suggested that Trey might have to stay with his grandmother that

night because Conner was arguing with “some dude” over a cell phone.

       Iglesias testified that, on the evening before the shooting, Conner had agreed to drive her

to Weatherford. Conner later told Iglesias that she could not make the trip that evening because

“some sh-- was about to go down.” Later that evening, Conner asked Graves, “[Y]ou got my

back on this?” Graves responded affirmatively. Conner indicated that the dispute related to a

drug deal in which Conner gave crack cocaine to Hollie in exchange for his cell phone, and the

trouble arose when Hollie wanted the cell phone back. Like Trey, Iglesias also heard the

argument between Hollie and Graves prior to hearing the sound of a gunshot.

       As Graves suspected, Hollie showed up on his doorstep demanding the return of his cell

phone. After a heated argument, Hollie threatened to come back and shoot the place up. After

                                               12
making this statement, Hollie began to back away from Graves. As Hollie backed up, Graves,

according to Trey’s testimony, “reached his hand out and shot him.” There is no evidence that

Hollie was armed with any type of weapon at the time of his death. As Trey, Graves, Conner

and Iglesias drove away from the residence, Graves stated that he needed to get the gun to his

cousin’s house. Iglesias understood that Graves was removing the gun from the premises.

       In addition to evidence of guilt, we are to assess “the character of the alleged error and

how it might be considered in connection with other evidence in the case.” Id. Here, the

character evidence regarding Graves’ involvement in narcotics transactions weighs in favor of a

finding of harm. “By its very nature, an improperly admitted extraneous offense tends to be

harmful. It encourages a jury to base its decisions on character conformity, rather than evidence

that the defendant committed the offense with which he or she has been charged.” Jackson v.

State, 320 S.W.3d 873, 889 (Tex. App.—Texarkana 2010, pet. ref’d).

       In considering how the erroneously admitted evidence might be considered in connection

with other evidence in the case, the emphasis by the State should be considered. Jackson, 320
S.W.3d at 890. In closing, the State argued that Graves’ actions were not taken in self-defense

and did not focus on the extraneous-offense evidence. The State characterized Graves’ residence

as a “drug house” on one occasion. This comment was confined to two lines in a multi-volume

record. Compare DeLeon v. State, 77 S.W.3d 300, 316 (Tex. App.—Austin 2001, pet. ref’d)

(concluding admission of extraneous-offense evidence was harmful where “[m]ore time was

spent developing the extraneous wrongdoing than proving the ultimate issues alleged in the




                                               13
indictment”). Defense counsel briefly mentioned Davis’ testimony to point out its lack of

credibility.

        Given the brevity of the testimony on this issue, the State’s lack of emphasis, and the

strong evidence of Graves’ guilt, we have a fair assurance that the error did not influence the jury

or had but a slight effect in its determination that Graves was guilty of the charged offense of

murder.

IV.     Failure to Charge Jury on Lesser-Included Offense

        The indictment on which Graves was tried originally included an allegation of aggravated

assault with a deadly weapon, listed as count two. Prior to closing arguments, the State waived

count two of the indictment. Following the State’s waiver, Graves requested submission of the

aggravated assault with a deadly weapon charge as a lesser included offense of the primary

murder offense. The trial court declined to so instruct the jury. On appeal, Graves contends that

he was entitled to an aggravated assault instruction because the elements of the lesser offense are

included within the elements of the greater offense and because there was evidence suggesting

that he lacked the requisite mental state for a murder conviction.

        The Texas Court of Criminal Appeals has set forth a two-step analysis to determine

whether a defendant is entitled to a lesser-included offense instruction. Hall v. State, 225 S.W.3d
524, 528 (Tex. Crim. App. 2007); Jones v. State, 241 S.W.3d 666, 670 (Tex. App.—Texarkana

2007, no pet.). Under the “cognate-pleadings” test, we initially determine whether the elements

of the lesser-included offense are included within the proof necessary to establish the elements of

the charged offense. Hall, 225 S.W.3d at 535–36; Jones, 241 S.W.3d at 670. “This is a question

                                                14
of law, and it does not depend on the evidence to be produced at trial.” Rice v. State, 333 S.W.3d
140, 144 (Tex. Crim. App. 2011).

        Only after the first step is answered positively do we proceed to the second step of

determining if there is some evidence to support an instruction on the lesser-included offense.

Hall, 225 S.W.3d at 528; Jones, 241 S.W.3d at 670–71. The existence of some evidence,

“within or without the defendant’s testimony, which raised the lesser included offense controls

the issue of whether an instruction on the lesser included offense should be given.” Jones v.

State, 984 S.W.2d 254, 257 (Tex. Crim. App. 1998). The evidence must, however, establish the

lesser-included offense as a valid rational alternative to the offense charged, Wesbrook v. State,

29 S.W.3d 103, 113 (Tex. Crim. App. 2000), and must show that if the defendant is guilty, he is

guilty only of the lesser-included offense. Hall, 225 S.W.3d at 536; Jones, 241 S.W.3d at 671

(citing Enriquez v. State, 21 S.W.3d 277, 278 (Tex. Crim. App. 2000)).

        In applying the first step of the lesser-included-offense analysis, we do not consider the

evidence presented at trial. Instead, we consider the statutory elements of murder, as modified

by the particular allegations in the indictment. In this case, the State was required to prove that

(1) Graves, (2) with intent to cause Hollie serious bodily injury, (3) committed an act clearly

dangerous to human life—shooting Hollie with a gun—(4) that caused Hollie’s death. See TEX.

PENAL CODE ANN. § 19.02(b)(2) (West 2011). To these we compare the elements of the lesser

offense of aggravated assault with a deadly weapon causing bodily injury. 4 Such offense is


4
Aggravated assault can be committed in different ways. We restrict our consideration here to those apparent in
Graves’ request in the trial court. See TEX. PENAL CODE ANN. § 22.02 (West 2011).

                                                     15
committed if a person (1) “intentionally, knowingly, or recklessly causes bodily injury to

another” and (2) “uses or exhibits a deadly weapon.” TEX. PENAL CODE ANN. §§ 22.01(a),

22.02(a)(2) (West 2011).

            Here, a charge of aggravated assault causing bodily injury while using a deadly weapon

would have differed from the indictment’s murder charge only with respect to (1) the inclusion

of additional, lesser culpable mental state options, and (b) the absence of the requirement that the

bodily injury result in death. We thus conclude that, because the elements of aggravated assault

causing bodily injury are “established by proof of the same or less than all the facts required to

establish the commission of the offense charged,” the first prong of the cognate pleadings test is

satisfied. Hall, 225 S.W.3d at 536. 5

            The second question is whether there is any evidence that Graves, if he is guilty, is guilty

only of the lesser offense. Id. According to the State, the record does not contain evidence from

which a jury could rationally acquit Graves of murder while convicting him of aggravated assault

causing bodily injury while using a deadly weapon. This reasoning is based, in part, on the

premise that the “bodily injury” in this case must logically refer to Hollie’s death. The evidence

shows that Graves shot and killed Hollie with a handgun while Hollie was standing on Graves’

porch. Although Graves points out the weakness in Trey’s testimony witnessing this event, i.e.,

it was dark at the time of the shooting and Trey was hiding behind a wall and could not see a

gun, it is apparent that Graves’ action caused Hollie’s death. Iglesias testified that she heard

Graves say shortly after the shooting, “I just killed . . . [Hollie].”


5
    The State concedes the first element of the cognate pleadings test is satisfied.
                                                              16
       In Jackson v. State, 992 S.W.2d 469 (Tex. Crim. App. 1999), Jackson was tried for

capital murder and requested a jury instruction on the lesser offense of aggravated assault by

recklessly causing serious bodily injury. Id. at 474–75. In that case, there was no doubt that

Jackson caused the death of the victim and no evidence that the victim suffered a lesser form of

bodily injury. In finding no error in the trial court’s refusal to instruct the jury on aggravated

assault, the court noted that “[a] murder defendant is not entitled to an instruction on the lesser

included offense of aggravated assault when the evidence showed him, at the least, to be guilty

of a homicide.” Id. at 475. The court continued, “Since there was no evidence from which a

rational jury could conclude that appellant did other than cause the death of the victim, the only

lesser included offense that was raised by the evidence of recklessness was manslaughter.” Id.

       As in Jackson, Graves likewise contends that there is sufficient evidence of recklessness

in the record to support the inclusion of the requested lesser-included-offense instruction. Even

assuming, though, that there is some evidence of recklessness, the fact remains that Hollie died

from the gunshot wound inflicted by Graves. Although Graves never admitted killing Hollie,

there is “no evidence from which a rational jury could conclude” that Graves “did other than

cause the death” of Hollie. Id. at 474–75; Armstrong v. State, 179 S.W.3d 84, 87 (Tex. App.—

Fort Worth 2005, no pet.) (holding Armstrong was not entitled to instruction on aggravated

assault in capital murder case where no dispute that Armstrong caused victim’s death); see

Hernandez v. State, 416 S.W.3d 522, 526–27 (Tex. App.—Eastland 2013, pet. ref’d) (no

evidence in record to permit jury to acquit appellant of murder while convicting him of lesser-




                                                17
included offense of aggravated assault). Accordingly, Graves was not entitled to an instruction

on the lesser-included offense of aggravated assault.

V.     Hearsay Evidence

       Graves next complains of error in the admission of hearsay statements allegedly made by

Conner to Iglesias regarding Conner’s exchange of crack cocaine for Hollie’s cell phone. The

following questioning of Iglesias by the State provides context for Graves’ complaint:

               Q.      Now, you said you went to the bedroom?

               A.      Yes.

               Q.      Which bedroom was that?

               A.     The bedroom in the back that Dwanna was in.

               Q.     Was there anybody staying in that bedroom already?

               A.    No. It was Dwanna and I went to the back bedroom. Harold was
       on the couch.

               Q.     But Dwanna was also there.

               A.     Yes.

              Q.     Now, when you were back there with Dwanna, was there any
       conversation you heard between she and Harold?

              A.      Yeah. She was in the back bedroom and he was on the couch, and
       there was an exchange where she asked Harold, she said, you got my back on this,
       you got my back? And he said, yeah, I got your back. Begrudgedly [sic] he said
       it.

               Q.      So she’s asking him, do you have my back on this, and he’s saying,
       yes, I do, begrudgingly.

               A.     Yes.

                                                18
       Q.     And did you ask her what that was about?

        A.     Yeah. I said, what’s that all about? And she said that there was
this dude and she had -- she had sold him some crack and that he gave her –

       Q.      Hold on before you go through that. Specifically she’s talking
about a drug deal that she engaged in, correct?

       A.     Yes.

       Q.     So she is describing a criminal act she has committed.

       A.     Yes.

       Q.     Go ahead and describe to us what she said.

       A.     She said that she gave him the crack –

              [Defense Counsel]:     Object to hearsay, Your Honor.

              THE COURT: I’m going to overrule the objection at this time.

              [The State]:     Thank you, Your Honor.

      A.     And in exchange he gave her the phone and now he wants the
phone back, but she ain’t giving it back to him. A deal is a deal.

       Q.     So she’s indicating that she had traded this cell phone for crack.

       A.     Yes.

       Q.      And this is a matter that previously she was discussing with
Harold, right?

       A.     I assume so.

       Q.     Because she told you that’s what this conversation is about.

       A.     Right, uh-huh.




                                       19
            Graves complains his objection was erroneously overruled, positing that the objected-to

evidence is not admissible as a statement against interest.                          See TEX. R. EVID. 803(24). 6

Conversely, the State contends that the trial court properly overruled Graves’ objection as

untimely and that the complained-of testimony was cumulative of evidence already admitted

without objection.

            A.       Standard of Review

            We review the trial court’s decision to admit evidence under an abuse of discretion

standard. Cameron v. State, 241 S.W.3d 15, 19 (Tex. Crim. App. 2007). “A trial court does not

abuse its discretion if the decision to admit evidence is within the ‘zone of reasonable

disagreement.’” Marsh v. State, 343 S.W.3d 475, 478 (Tex. App.—Texarkana 2011, pet. ref’d)

(quoting Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on reh’g)). “If

the trial court’s decision on the admission of evidence is supported by the record, there is no

abuse of discretion, and the trial court will not be reversed.” Id. (citing Osbourn v. State, 92
S.W.3d 531, 537 (Tex. Crim. App. 2002); Montgomery, 810 S.W.2d at 379). We will not

substitute our own decision for that of the trial court. Id. (citing Moses v. State, 105 S.W.3d 622,

627 (Tex. Crim. App. 2003)).

            B.       Analysis

            To preserve error for appellate review, an appellant must make a timely and specific

objection. TEX. R. APP. P. 33.1(a); TEX. R. EVID. 103(a)(1). To be considered timely, the




6
    At trial, the State did not proffer a theory of admissibility pertaining to the complained-of evidence.
                                                              20
objection must be made as soon as the ground for complaint is apparent or should be apparent.

Aguilar v. State, 26 S.W.3d 901, 905 (Tex. Crim. App. 2000).

       The referenced testimony indicates that Conner and Iglesias were engaged in a

conversation in which Conner told Iglesias that Graves responded affirmatively when Conner

asked him if “you got my back on this, you got my back?” and that Graves had Conner’s “back”

relative to a drug deal in which Conner had engaged. This testimony was admitted in the

absence of any objection from Graves. Although Graves objected to the question, “She said she

gave him the crack[,]” Iglesias had already testified that Conner sold crack to “some dude.”

Graves failed to object to that testimony, and thus, his objection to the second question was not

timely. Graves, therefore, failed to preserve this complaint for appeal. See TEX. R. APP. P.

33.1(a); TEX. R. EVID. 103(a)(1); Lozano v. State, 359 S.W.3d 790, 823 (Tex. App.—Fort Worth

2012, pet. ref’d) (holding that objection must be made as soon as basis for objection becomes

apparent and that failure to object in timely manner forfeits complaints about admissibility of

evidence). Moreover, evidence of the “crack” sale was previously admitted without objection.

See Lozano, 359 S.W.3d at 823.

       Graves nevertheless contends that his objection was timely because, prior to his

objection, there had been no testimony indicating that the purported drug deal involved Hollie or

Hollie’s cell phone. Trey had previously testified, though, that Graves told him that Dwanna was

arguing with “some dude” about a cell phone and that Trey might have to spend the night at his

grandmother’s house because “an incident” was happening. Trey saw the cell phone his father

mentioned sitting on the couch of Graves’ home on the evening prior to the shooting. Trey

                                               21
further testified that, at approximately 4:00 a.m. the following morning, he was awakened by an

argument his father was having “with Eric [Hollie].” Trey heard Hollie ask about a cell phone

and heard his father tell Hollie he could come back and get the phone in the morning. No

objection was posed to this testimony. To the extent Graves’ hearsay objection is broadly

construed to encompass Iglesias’ testimony that Graves and Conner discussed the “crack”

exchange for a cell phone and that the cell phone owner wanted it returned, such objection was

properly overruled. This testimony was cumulative of that already admitted without objection.

VI.    Sufficiency of the Evidence to Support Tampering Conviction

       In his final point of error, Graves contends that the evidence was insufficient to support

his conviction of tampering with physical evidence as alleged in count three of the indictment, by

secreting a firearm with knowledge that an investigation was pending or in progress.

       A.      Standard of Review

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v. State, 305
S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We examine legal sufficiency under

the direction of the Brooks opinion, while giving deference to the responsibility of the jury “to

fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)




                                               22
(citing Jackson, 443 U.S. at 318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007).

            B.       Analysis

            A person commits the offense of tampering with physical evidence if the person, “(1)

knowing that an investigation or official proceeding is pending or in progress, (2) alters,

destroys, or conceals any record, document, or thing, (3) with intent to impair its verity,

legibility, or availability as evidence in the investigation or official proceeding.” TEX. PENAL

CODE ANN. § 37.09(a)(1) (West Supp. 2014); Carnley v. State, 366 S.W.3d 830, 833–34 (Tex.

App.—Fort Worth 2012, pet. ref’d). Graves was indicted under this section of the statute, 7 and

the jury was likewise charged under this section of the statute. 8

            At trial, there was evidence that, although Trey witnessed the shooting, he neither saw the

gun nor heard Graves discuss the gun. Iglesias testified that she heard Graves admit that he shot

Hollie and later heard him say while in the car leaving the scene of the shooting that “he needed

7
    The indictment stated,

            THAT THE DEFENDANT . . . ON OR ABOUT THE 11TH DAY OF MAY, 2012, DID THEN
            AND THERE KNOWING THAT AN INVESTIGATION WAS PENDING OR IN PROGRESS,
            DID ALTER, DESTROY, OR CONCEAL A RECORD, DOCUMENT, OR THING WITH
            INTENT TO IMPAIR ITS VERITY OR AVAILABILITY AS EVIDENCE IN SAID
            INVESTIGATION, TO-WIT: BY SECRETING A FIREARM.
8
    The court’s charge stated,

            Now, if you find from the evidence beyond a reasonable doubt that on or about the 11th day of
            May, 2012, in Tarrant County, Texas, the Defendant, Harold L. Graves, Jr., did then and there
            knowing that an investigation was pending or in progress, did alter, destroy, or conceal a record,
            document, or thing with intent to impair its verity or availability as evidence in said investigation,
            to-wit: by secreting a firearm, then you will find the Defendant guilty of the offense of tampering
            with physical evidence as charged in Count Three of the indictment.



                                                             23
to get the gun to his cousin’s house.” Iglesias did not see the gun. Graves’ uncle, Winzy Graves,

testified that, when Graves, Conner, Trey, and Iglesias arrived at his house after the shooting that

none of them had a gun. And, when the police searched Winzy’s house the following morning,

they did not find a gun.

       Graves claims that, other than Iglesias’ testimony that Graves needed to get the gun to his

cousin’s house, there was no evidence that he removed the gun from the house or that he had

attempted to “alter, destroy or conceal” the firearm by “secreting” it as alleged in the indictment.

The evidence is sufficient to permit the jury to infer that Graves was, indeed, in possession of a

firearm when he shot and killed Hollie. The firearm was never recovered. This fact, taken in

conjunction with Iglesias’ testimony that Graves indicated he needed to get the gun to his

cousin’s house, is sufficient to show that Graves concealed the firearm.

       Part two of the sufficiency issue is whether Graves concealed the firearm with knowledge

that an “investigation was pending or in progress” as alleged in the indictment. Here, we are

faced with the issue of a variance between the indictment and the proof at trial. At trial, there

was evidence indicating that Graves took the firearm used to shoot Hollie from the scene on the

night (early morning) of the shooting. This occurred before the Fort Worth Police Department

was aware that an offense had been committed. The police were not contacted until later that

morning, when Sonia Hunt called 9-1-1 to report sighting a man, who appeared to be deceased,

lying on the porch of Graves’ home. This evidence cannot support the claim that Graves

removed the firearm from the scene at a time when he knew an investigation was pending or in

progress.

                                                24
            Detective Barron of the Fort Worth Police Department testified that, if a weapon was

hidden from the Fort Worth Police Department after a shooting but before the investigation has

begun, then he considers the gun hidden in contemplation of removing it from the investigation.

This testimony does nothing to establish that the gun was removed while the investigation was

pending or in progress. This testimony, however, is evidence that Graves, “knowing an offense

has been committed,” concealed the firearm “with intent to impair is verity, legibility, or

availability as evidence in any subsequent investigation of or official proceeding related to the

offense.” See TEX. PENAL CODE ANN. § 37.09(d)(1) (West Supp. 2014) (emphasis added).

Graves, however, was not indicted under Section 37.09(d). 9

            In addressing a claim of evidentiary sufficiency, we are to determine whether any rational

jury could have found the essential elements of tampering with physical evidence beyond a

reasonable doubt. Brooks, 323 S.W.3d at 912. The essential elements of this offense are to be

determined by the hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997). The hypothetically correct jury charge is “one that accurately sets out the

law, is authorized by the indictment, does not unnecessarily increase the State’s burden of proof

or unnecessarily restrict the State’s theories of liability, and adequately describes the particular


9
    Section 37.09(d)(1) provides,

            A person commits an offense if the person:

            (1) knowing that an offense has been committed, alters, destroys, or conceals any record,
            document, or thing with intent to impair its verity, legibility, or availability as evidence in any
            subsequent investigation of or official proceeding related to the offense . . . .

TEX. PENAL CODE ANN. § 37.09(d)(1) (emphasis added).


                                                           25
offense for which the defendant was tried.” Id. The law “as authorized by the indictment”

includes “the statutory elements of the offense . . . as modified by the charging instrument.”

Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000). The hypothetically correct jury

charge need not, however, incorporate allegations that give rise to immaterial variances. Gollihar

v. State, 46 S.W.3d 243, 256 (Tex. Crim. App. 2001). Conversely, a material variance must be

included within the hypothetically correct charge. Id. at 257. As explained by the Texas Court

of Criminal Appeals in Johnson v. State, 364 S.W.3d 292 (Tex. Crim. App. 2012),

        A variance in pleading and proof can occur in two different ways. First, a
        variance can involve the statutory language that defines the offense. This can
        happen when a statute specifies alternate methods by which an offense could be
        committed, the charging instrument pleads one of those alternate methods, but the
        State proves, instead, an unpled method. For example, the retaliation statute
        makes it a crime to threaten a “witness” or “informant.” The first type of variance
        occurs if the State pleads only “witness” in the charging instrument and proves
        only the unpled element of “informant” at trial. Second, a variance can involve a
        non-statutory allegation that is descriptive of the offense in some way. For
        example, the charging instrument pleads “Mary” as the victim, but the State
        proves “John” at trial. Or the charging instrument pleads the offense was
        committed with a knife, but the State proves at trial that a baseball bat was used. 10

Id. at 294 (citations omitted).

        Here, the variance between the pleading and the proof involves the statutory language

that defines the offense and is, therefore, material. The language of Section 37.09(a) defines one

means of committing the offense of tampering with physical evidence as altering, destroying, or

concealing anything with the intent to impair its availability as evidence in an investigation, with

10
  In Johnson, the variance was of the second type, a nonstatutory allegation. There, Johnson was charged with
having committed aggravated assault by intentionally or knowingly causing serious bodily injury by hitting the
victim with his hand or by twisting her arm with his hand. The victim testified that Johnson threw her against a
wall, which caused her serious bodily injury. The court held that the variance involved a nonstatutory type of
allegation. Johnson, 364 S.W.3d at 298.

                                                      26
knowledge that an investigation is pending or in progress. TEX. PENAL CODE ANN. § 37.09(a)

(West Supp. 2014). Section 37.09(d) defines another means of committing the offense of

tampering with physical evidence as altering, destroying, or concealing anything, knowing that

an offense has been committed, with the intent to impair its availability as evidence in any

subsequent investigation. TEX. PENAL CODE ANN. § 37.09(d)(1). Section 37.09 proscribes

several different methods of tampering with physical evidence. The State alleged only one

specific means of tampering with physical evidence—secreting the firearm with knowledge of a

pending or current investigation and with the intent to impair its verity or availability as evidence

in the investigation. In sum, Graves was indicted for a single offense of tampering with physical

evidence, and the State alleged he committed this offense in one specific way. In a variance

situation, “the State has proven the defendant guilty of a crime, but has proven its commission in

a manner that varies from the allegations in the charging instrument.” Gollihar, 46 S.W.3d at

246; see, e.g., Rabb v. State, 434 S.W.3d 613, 617–18 (Tex. Crim. App. 2014) (conviction

reversed because State pled one statutory alternative for conduct element of tampering but

proved another statutory alternative); Lumpkin v. State, 129 S.W.3d 659, 663 (Tex. App.—

Houston [1st Dist.] 2004, pet. ref’d) (evidence insufficient to sustain tampering conviction when

indictment alleged investigation was in progress and only investigation in progress at time was

traffic stop).

        In Geick v. State, 349 S.W.3d 542, 547–48 (Tex. Crim. App. 2011), the court determined

that when pled in an indictment, a statutory definition becomes an element of the offense that the

State must prove. In that case, Geick was indicted for theft of a bulldozer by deception. The

                                                 27
jury charge allowed for a conviction without limiting the manner in which the theft was

committed, and Geick was found guilty “as charged in the indictment.” Id. at 544. On appeal,

the Fourteenth Court of Appeals acquitted Geick because there was no evidence of deception.

The Texas Court of Criminal Appeals affirmed, holding that, “when a statute lays out several

alternative methods of committing the offense, and the indictment alleges only one of those

methods, ‘the law as authorized by the indictment’ is limited to the method specified in the

indictment.” Id. at 545 (citing Gollihar, 46 S.W.3d at 254–55); see also Cada v. State, 334
S.W.3d 766 (Tex. Crim. App. 2011) (“Under Jackson, the State must prove the statutory

elements that it has chosen to allege, not some other alternative statutory elements that it did not

allege.”).

        Here, the State was not required to plead that the firearm was secreted with knowledge

that an investigation was pending or in progress.        Having done so, however, “the law as

authorized by the indictment” is limited to the method specified in the indictment. Geick, 349
S.W.3d at 545. Accordingly, the State was required to prove, beyond a reasonable doubt, that

Graves secreted the firearm knowing an investigation was pending or in progress and with the

intent to impair its verity or availability. The State failed in this task. We find that the evidence

is legally insufficient to support the conviction of tampering with physical evidence.




                                                 28
VII.   Conclusion

       We affirm the trial court’s judgment related to Graves’ murder conviction. Because the

evidence is legally insufficient to support the judgment of conviction for tampering with physical

evidence, we reverse that judgment and render a judgment of acquittal.




                                             Jack Carter
                                             Justice

Date Submitted:       October 14, 2014
Date Decided:         December 11, 2014

Publish




                                               29